EXHIBIT 99.1 NEWS RELEASE CONTACT:Phil Franklin, Vice President, Operations Support, CFO and Treasurer (773) 628-0810 LITTELFUSE REPORTS FIRST QUARTER RESULTS CHICAGO, May 5, 2011 – Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the first quarter of 2011. First Quarter Highlights · Sales for the first quarter of 2011 were $167.2 million, a 16% increase compared to the first quarter of 2010. o Electronics sales increased 4% year over year due to increased end-market demand across all geographies partially offset by some inventory reduction in the distribution channels. o The book-to-bill ratio for electronics for the first quarter of 2011 was 1.13. o Excluding Cole Hersee (acquired on December 17, 2010), automotive sales increased 11% due to further recovery in North America and Europe and continued strong growth in Asia.Cole Hersee added approximately $13 million in the seasonally strong first quarter. o Electrical sales increased 12% year over year due to continued growth in protection relays and custom mining products and recovery in the industrial fuse market. This was partially offset by a pause in the high-growth solar market. · On a GAAP basis, diluted earnings per share for the first quarter of 2011 increased to $0.96 from $0.69 in the first quarter of 2010 due primarily to higher sales and an improved cost structure. · Adjusted diluted earnings per share were $1.08 (see Supplemental Information on page 8).The adjustment to GAAP earnings was to remove a $3.7 million non-cash charge related to the sale of Cole Hersee inventory that had been stepped-up to fair value as required by purchase accounting rules. · Cash provided by operating activities was $13.7 million for the first quarter of 2011 compared to $6.9 million for the first quarter of 2010.Cash flow for the first quarter of 2011 was impacted by a $13.2 million payout for 2010 incentive compensation.Cash flow for the first quarter of 2010 was impacted by a $6.0 million pension contribution. -more- Page 2 “In the first quarter we made progress on our growth initiatives while continuing to control costs and drive manufacturing improvements,” said Gordon Hunter, Chief Executive Officer.“Our automotive business achieved record performance as a result of strong organic growth and a solid start for Cole Hersee. The Electrical business continues to grow with protection relays and custom products leading the way.The Electronics business posted only modest growth in the first quarter, but the order rate has been increasing and backlog is building.” “The ability to exceed a 20% operating margin (excluding special charges) in the first quarter, which traditionally has been one of our weaker quarters, is a testament to our new, leaner business model,” said Phil Franklin, Chief Financial Officer. Outlook · Sales for the second quarter are expected to be in the range of $173 to $183 million, which represents 10% to 16% growth over the second quarter of 2010. · Earnings for the second quarter of 2011 are expected to be in the range of $1.10 to $1.25 per diluted share. Dividend The company will pay a cash dividend of $0.15 per common share on June 6, 2011 to shareholders of record at the close of business on May 23, 2011. Conference Call Webcast Information Littelfuse will host a conference call today, Thursday, May 5, 2011 at 11:00 a.m. Eastern/10:00 a.m. Central time to discuss the first quarter results.The call will be broadcast live over the Internet and can be accessed through the company’s Web site: www.littelfuse.com.Listeners should go to the Web site at least 15 minutes prior to the call to download and install any necessary audio software.The call will be available for replay through June 30, 2011 and can be accessed through the Web site listed above. About Littelfuse Littelfuse, Inc. is the worldwide leader in circuit protection with 2010 revenues of $608 million. Founded in 1927, Littelfuse offers the industry’s broadest and deepest portfolio of circuit protection products and solutions. Backed by industry-leading technical support, design and manufacturing expertise, Littelfuse devices protect products in virtually every market that uses electrical energy, from -more- Page 3 consumer electronics to automobiles to industrial equipment. In addition to its Chicago, Illinois, world headquarters, Littelfuse has more than 20 sales, distribution, manufacturing and engineering facilities in the Americas, Europe and Asia. Technologies offered by Littelfuse include Fuses; Gas Discharge Tubes (GDTs); Positive Temperature Coefficient Devices (PTCs); Protection Relays; PulseGuard® ESD Suppressors; SIDACtor® Devices; TVS Diode Arrays (SPA™ Family of Products); Switching Thyristors; TVS Diodes and Varistors.The company also offers a comprehensive line of highly reliable Electromechanical and ElectronicSwitch and Control Devices for commercial and specialty vehicles, as well as underground Power Distribution Centers for safe control and distribution of electricity in the mining industry. For more information, please visit Littelfuse’s Web site at www.littelfuse.com. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended January 1, 2011. For a further discussion of the risk factors of the company, please see Item 1A. “Risk Factors” to the company’s Annual Report on Form 10-K for the year ended January 1, 2011. ### Page 4 LITTELFUSE, INC. Net Sales by Business Unit and Geography (In millions of USD, unaudited) First Quarter 2010* % Change Business Unit Electronics $ $ 4 % Automotive 46 % Electrical 12 % Total $ $ 16 % First Quarter % Change Geography Americas $ $ 33 % Europe 9 % Asia-Pacific 4 % Total $ $ 16
